DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species 1: Characterized by the type of cladding stripper
Species A: Characterized by the recesses shown in Fig. 2. 
Species B: Characterized by the recess shown in Fig. 6A.
Species C: Characterized by the recess shown in Figs. 6B-6H.
		Sub-Species C1: Characterized by constant pitch of the recess shown in Fig. 6C.
Sub-Species C2: Characterized by the longitudinally changing pitch of the recess shown in Figs. 6D-6F.
Sub-Species C2A: Characterized by the configuration of pitches shown in Fig. 6E.
Sub-Species C2B: Characterized by the configuration of pitches shown in Fig. 6F.
Sub-Species C3: Characterized by the angularly changing pitch and handedness shown in Figs. 6G-6H.
Sub-Species C3A: Characterized by the plurality of recesses having the same handedness of Fig. 6G.

	Species 2: Characterized by the method of varying the parameters:
		Species A: Characterized by a predictable change in parameters (e.g. Fig. 10).
Species B: Characterized by a unpredictable (i.e. random) change in parameters (e.g. Fig. 8B). 
Applicant must elect one species from Species 1 and one Species from Species 2. The Office will examine those claims that read on both the elected species, claims that read on one of the elected species and are generic to the other species, and claims that are generic to both species. For instance, applicant could elected Species 1A and species 2B. If applicant elects Species C, applicant must further elect one of sub-species C1, sub-species C2, sub-species C3. If applicant elects sub-species C2, applicant must further elect one of sub-species C2A or sub-species C2B. If applicant elects sub-species C3, applicant must further elect one of sub-species C3A or sub-species C3B. 
The species are independent or distinct because of the mutually exclusive features outlined above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species will require at least distinct text search queries and are unlikely to be found in the same reference.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/               Primary Examiner, Art Unit 2828   
03/02/2021